Slip Op. 06 - 64

UNITED STATES COURT UFINTERNATIONAL TRADE

VWP OF AMERICA, INC.,

Plaintiff,
v.  Before: MUSGRAVE, JUDGE
THE UNITED STATES,  Court No. 93-12-00803
Defendant. l
IUDGMENT ORDER

Further to the second remand of the Court of Appea1s for the Federal Circuit in VWP of
America, Inc. v. Um`ted States, 117 Fed. Appx. ll3, 2004 WL 2676667 (Fed. Cir. 2004), and the
parties, following lengthy discussions, having agreed to settle this matter; now, therefore, it is hereby

ORDERED that the U.S. Custorns and Border Protection shall reliquidate the entries
identified in Schedule A attached hereto on the basis of the appraised values less 17%, and shall
promptly refund to Plaintiff the excess duties with interest as provided by law; and it is further

ORDERED that each party shall bear its own costs and expenses; and it is further

ORDERED that this action is dismissed as settled.

/s/ R. Kenton Mus,